 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRADY LEE STRELZ,                                   No. 2:19-cv-0183 DB P
12                        Plaintiff,
13    JACKSON, et al..                                    ORDER
14                        Defendants.
15

16       Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

17   1983. Before the court are plaintiff’s motion to proceed in forma pauperis and plaintiff’s

18   complaint for screening. For the reasons set forth below, this court grants plaintiff’s motion to

19   proceed in forma pauperis, finds plaintiff has stated some cognizable claims, and gives plaintiff

20   an opportunity to either amend his complaint or proceed on the cognizable claims in his current

21   complaint.

22                                         IN FORMA PAUPERIS

23       Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

24   Accordingly, the request to proceed in forma pauperis will be granted.

25       Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

26   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

27   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

28   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
                                                         1
 1   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

 2   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 3   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 4   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 5   1915(b)(2).

 6                                                SCREENING

 7       I.      Legal Standards

 8       The court is required to screen complaints brought by prisoners seeking relief against a

 9   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

10   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

11   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

12   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

13   U.S.C. § 1915A(b)(1) & (2).

14       A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke

15   v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.

16   1984). The court may, therefore, dismiss a claim as frivolous where it is based on an indisputably

17   meritless legal theory or where the factual contentions are clearly baseless. Neitzke, 490 U.S. at

18   327. The critical inquiry is whether a constitutional claim, however inartfully pleaded, has an

19   arguable legal and factual basis. See Franklin, 745 F.2d at 1227. Rule 8(a)(2) of the Federal

20   Rules of Civil Procedure “requires only ‘a short and plain statement of the claim showing that the
21   pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim is and

22   the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)

23   (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

24       However, in order to survive dismissal for failure to state a claim a complaint must contain

25   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual

26   allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550
27   U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

28   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.
                                                          2
 1   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

 2   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

 3       The Civil Rights Act under which this action was filed provides as follows:

 4                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
 5                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
 6                  or other proper proceeding for redress.
 7   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

 8   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

 9   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

10   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §

11   1983, if he does an affirmative act, participates in another's affirmative acts or omits to perform

12   an act which he is legally required to do that causes the deprivation of which complaint is made.”

13   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

14      II.     Analysis

15            A. Allegations of the Complaint

16       Plaintiff complains of conduct that occurred at California State Prison, Solano (“CSP-Sol”)

17   in 2018. Plaintiff asserts claims against four defendants: (1) Correctional Officer (“CO”)

18   Jackson; (2) CO L. Vang; (3) CO Lowe; and (4) an unidentified doctor. (ECF No. 1 at 2.)

19       Plaintiff alleges that on July 14, 2018, he was involved in an altercation with another inmate

20   in the B-Facility yard. Defendants Jackson and Vang approached and ordered the plaintiff and
21   the other inmate to stop. Plaintiff states that even after he complied with the order, he continued

22   to be pepper sprayed in the face and on his back. As a result, plaintiff suffered skin burns, skin

23   and eye irritation, and a corneal abrasion in his right eye. Plaintiff also contends he suffered

24   burns on his chest because he had a bottle of bleach and some batteries in his pocket that burst

25   open when plaintiff was being sprayed. (ECF No. 1 at 3-4, 8.)

26       Plaintiff alleges that he was then escorted by defendant Lowe to rinse off and decontaminate.
27   However, Lowe only allowed plaintiff about 30 seconds under the water, despite plaintiff telling

28   Lowe numerous times that he still felt a burning sensation and that he still had spray in his eyes.
                                                          3
 1   Lowe then left plaintiff handcuffed in a holding cage. Plaintiff told Lowe he needed medical

 2   attention, but Lowe did not help him or summon help. Eventually, plaintiff “blacked out” and

 3   woke up in the hospital. A doctor told him he had gone into shock and had a seizure. As a result,

 4   plaintiff states that he suffers from depression, anxiety, and PTSD. (ECF No. 1 at 5-6.)

 5       In his last claim, plaintiff contends an unidentified doctor looked in on plaintiff when he was

 6   in the bathroom and, without examining plaintiff, stated that plaintiff seemed okay and walked

 7   away. (ECF No. 1 at 7.)

 8       Plaintiff seeks nominal, compensatory, and punitive damages. (ECF No. 1 at 9.)

 9            B. Does Plaintiff State Cognizable Claims?

10       Plaintiff alleges: (1) defendants Jackson, Vang, and Lowe used excessive force in violation

11   of the Eighth Amendment; and (2) an unidentified doctor was deliberately indifferent to

12   plaintiff’s serious medical needs in violation of the Eighth Amendment.

13                1. Eighth Amendment Excessive Force

14                 a.   Legal Standards

15       The unnecessary and wanton infliction of pain constitutes cruel and unusual punishment

16   prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986); Ingraham v.

17   Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976). Neither

18   accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy and

19   wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited by

20   the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.
21       What is needed to show unnecessary and wanton infliction of pain “varies according to the

22   nature of the alleged constitutional violation.” Hudson, 503 U.S. at 5 (citing Whitley, 475 U.S. at

23   320). In order to prevail on a claim of cruel and unusual punishment, however, a prisoner must

24   allege and prove that objectively he suffered a sufficiently serious deprivation and that

25   subjectively prison officials acted with deliberate indifference in allowing or causing the

26   deprivation to occur. Wilson v. Seiter, 501 U.S. 294, 298-99 (1991).
27       For claims arising out of the use of excessive physical force, the issue is “‘whether force was

28   applied in a good-faith effort to maintain or restore discipline, or maliciously and sadistically to
                                                        4
 1   cause harm.’” Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per curiam) (quoting Hudson, 503 U.S.

 2   at 7). The objective component of an Eighth Amendment claim is contextual and responsive to

 3   contemporary standards of decency, Hudson, 503 U.S. at 8, and although de minimis uses of

 4   force do not violate the Constitution, the malicious and sadistic use of force to cause harm always

 5   violates contemporary standards of decency, regardless of whether or not significant injury is

 6   evident, Wilkins, 559 U.S. at 37-8 (citing Hudson, 503 U.S. at 9-10).

 7                 b. Does Plaintiff state Excessive Force Claims against Jackson, Vang, and
                      Lowe?
 8

 9       Plaintiff contends defendants Jackson and Vang unnecessarily continued to spray plaintiff on
10   the face and back with pepper spray after plaintiff complied with an order to stop fighting and
11   was lying on the ground. Plaintiff has adequately alleged cognizable claims of excessive force
12   against defendants Jackson and Vang. See Vlasich v. Reynoso, 117 F. App’x 568 (9th Cir. 2004)
13   (allegations that officers continued to pepper spray inmate after he complied with their request
14   sufficient to state a claim for excessive force).
15       While plaintiff identifies his claim against defendant Lowe as one for excessive force, this
16   court finds plaintiff’s claim is better understood as a refusal to provide appropriate medical care
17   for plaintiff’s injuries from the pepper spray. His claim against Lowe is addressed in the
18   following section.
19                2. Eighth Amendment Medical Claims
20                 a. Legal Standards
21       When a prisoner's Eighth Amendment claim arises in the context of medical care, the
22   prisoner must allege and prove “acts or omissions sufficiently harmful to evidence deliberate
23   indifference to serious medical needs.” Estelle, 429 U.S. at 106. An Eighth Amendment medical
24   claim has two elements: “the seriousness of the prisoner's medical need and the nature of the
25   defendant's response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992),
26   overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en
27   banc).
28
                                                         5
 1       A medical need is serious “if the failure to treat the prisoner's condition could result in

 2   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin, 974

 3   F.2d at 1059 (quoting Estelle, 429 U.S. at 104). Indications of a serious medical need include

 4   “the presence of a medical condition that significantly affects an individual's daily activities.” Id.

 5   at 1059-60. By establishing the existence of a serious medical need, a prisoner satisfies the

 6   objective requirement for proving an Eighth Amendment violation. Farmer v. Brennan, 511 U.S.

 7   825, 834 (1994).

 8       If a prisoner establishes the existence of a serious medical need, he must then show that

 9   prison officials responded to the serious medical need with deliberate indifference. See Farmer,

10   511 U.S. at 834. In general, deliberate indifference may be shown when prison officials deny,

11   delay, or intentionally interfere with medical treatment, or may be shown by the way in which

12   prison officials provide medical care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th

13   Cir. 1988).

14       Before it can be said that a prisoner's civil rights have been abridged with regard to medical

15   care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’

16   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter

17   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also

18   Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in

19   diagnosing or treating a medical condition, without more, does not violate a prisoner's Eighth

20   Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of
21   mind more blameworthy than negligence” and “requires ‘more than ordinary lack of due care for

22   the prisoner's interests or safety.’” Farmer, 511 U.S. at 835.

23       Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S. at

24   104-05. To establish a claim of deliberate indifference arising from delay in providing care, a

25   plaintiff must show that the delay was harmful. See Hallett v. Morgan, 296 F.3d 732, 745-46 (9th

26   Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); McGuckin, 974 F.2d at 1059;
27   Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990); Hunt v. Dental Dep't, 865 F.2d 198,

28   200 (9th Cir. 1989); Shapley v. Nevada Bd. of State Prison Comm'rs, 766 F.2d 404, 407 (9th Cir.
                                                        6
 1   1985). In this regard, “[a] prisoner need not show his harm was substantial; however, such would

 2   provide additional support for the inmate's claim that the defendant was deliberately indifferent to

 3   his needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

 4         Finally, mere differences of opinion between a prisoner and prison medical staff or between

 5   medical professionals as to the proper course of treatment for a medical condition do not give rise

 6   to a § 1983 claim. See Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330, 332 (9th

 7   Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Franklin v. Oregon, 662 F.2d

 8   1337, 1344 (9th Cir. 1981).

 9                  b. Does Plaintiff State an Eighth Amendment Medical Claim against Lowe?

10         Plaintiff contends that defendant Lowe took him to the bathroom to allow him to

11   “decontaminate.” But, despite plaintiff’s protests that he still felt a burning sensation, Lowe only

12   allowed plaintiff 30 seconds under the water and then ignored plaintiff’s pleas for medical

13   attention. As a result, plaintiff went into shock, had a seizure, and passed out. This court finds

14   these allegations sufficient to state an Eighth Amendment claim against Lowe. See Clement v.

15   Gomez, 298 F.3d 898, 905 (9th Cir. 2002) (denial of showers and medical attention to inmates

16   subjected to pepper spray states Eighth Amendment claim).

17                  c.   Does Plaintiff State an Eighth Amendment Claim against the Doctor?

18         Plaintiff’s claim against the unnamed doctor is insufficient. First, plaintiff’s allegations

19   against the unnamed doctor do not state a claim under § 1983. It is not clear from plaintiff’s

20   complaint just whether the doctor saw plaintiff before, during, or after he was attempting to wash
21   off the pepper spray. To show deliberate indifference to his medical needs, plaintiff must state

22   just what the doctor knew and just what plaintiff feels he should have, but intentionally failed to,

23   do.

24         A second problem with plaintiff’s contention is that he fails to identify the doctor. Plaintiff is

25   advised that there is no provision in the Federal Rules of Civil Procedure for including unnamed

26   defendants, also called “Doe” defendants, in a complaint. The use of Does in pleading practice is
27   generally disfavored – but it is not prohibited. See Gillespie v. Civiletti, 629 F.2d 637, 642 (9th

28   Cir. 1980); Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999); Lopes v. Viera, 543 F.
                                                          7
 1   Supp.2d 1149, 1152 (E.D. Cal. 2008). If he chooses to amend his complaint, plaintiff should

 2   make every attempt to identify the doctor before he files an amended complaint.

 3                                               CONCLUSION

 4          The court finds above that plaintiff has stated the following potentially cognizable claims: (1)

 5   for excessive force in violation of the Eighth Amendment against defendants Jackson and Vang;

 6   and (2) for deliberate indifference to plaintiff’s serious medical needs against defendant Lowe.

 7   Plaintiff fails to state a claim against the unnamed doctor defendant. Plaintiff will be permitted an

 8   opportunity to amend his complaint to attempt to state a claim against that defendant. In the

 9   alternative, plaintiff may proceed on the claims against Jackson, Vang, and Lowe that the court

10   finds potentially cognizable. Plaintiff is warned that in any amended complaint he must include

11   ALL claims he wishes to proceed on in this action.

12          If plaintiff chooses to file an amended complaint, he must address the problems with his

13   complaint that are explained above. Plaintiff is advised that in an amended complaint he must

14   clearly identify each defendant and the action that defendant took that violated his constitutional

15   rights. The court is not required to review exhibits to determine what plaintiff’s charging

16   allegations are as to each named defendant. If plaintiff wishes to add a claim, he must include it

17   in the body of the complaint. The charging allegations must be set forth in the amended

18   complaint, so defendants have fair notice of the claims, plaintiff is presenting. That said, plaintiff

19   need not provide every detailed fact in support of his claims. Rather, plaintiff should provide a

20   short, plain statement of each claim. See Fed. R. Civ. P. 8(a).
21          Any amended complaint must show the federal court has jurisdiction, the action is brought in

22   the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must contain a

23   request for particular relief. Plaintiff must identify as a defendant only persons who personally

24   participated in a substantial way in depriving plaintiff of a federal constitutional right. Johnson v.

25   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a

26   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
27   legally required to do that causes the alleged deprivation). “Vague and conclusory allegations of

28   ////
                                                           8
 1   official participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d

 2   266, 268 (9th Cir. 1982) (citations omitted).

 3          In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed. R.

 4   Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed. R.

 5   Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

 6   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

 7          The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

 8   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

 9   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

10   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

11   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema

12   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

13   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

14          An amended complaint must be complete in itself without reference to any prior pleading.

15   E.D. Cal. R. 220. Once plaintiff files an amended complaint, the original pleading is superseded.

16   By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and has

17   evidentiary support for his allegations, and for violation of this rule the court may impose

18   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

19          For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED as

20   follows:
21          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 4) is granted.

22          2. Plaintiff’s claim against the unnamed doctor defendant is dismissed with leave to amend.

23          3. Plaintiff may choose to proceed on his cognizable claims set out above or he may choose

24              to amend his complaint.

25              a. If plaintiff chooses to proceed on his current Eighth Amendment excessive force

26                 claim against defendants Jackson and Vang and his Eighth Amendment medical
27                 claim against defendant Lowe, he shall so notify the court within thirty days. The

28   ////
                                                         9
 1                   court will then order service of the complaint on these three defendants and will

 2                   recommend dismissal of plaintiff’s remaining claim and defendant.

 3              b. If plaintiff chooses to amend his complaint, within thirty days from the date of service

 4                   of this order, he must file an amended complaint that complies with the requirements

 5                   of the Civil Rights Act, the Federal Rules of Civil Procedure, and the Local Rules of

 6                   Practice. The amended complaint must bear the docket number assigned this case

 7                   and must be labeled “First Amended Complaint.” Plaintiff’s failure to file an

 8                   amended complaint within the time provided, or otherwise respond to this order, will

 9                   result in the case proceeding on plaintiff’s Eighth Amendment claims against

10                   Jackson, Vang, and Lowe identified above. The court will then recommend dismissal

11                   of plaintiff’s remaining claim.

12         4. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint form

13              used in this district.

14   Dated: March 11, 2019

15

16

17

18

19
     DLB:9
20   DLB1/prisoner-civil rights/stre0183.scrn lta

21

22

23

24

25

26
27

28
                                                          10
